

116 SRES 420 IS: Encouraging the President to expand the list of the Department of Veterans Affairs of presumptive medical conditions associated with exposure to Agent Orange to include Parkinsonism, bladder cancer, hypertension, and hypothyroidism.
U.S. Senate
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 420IN THE SENATE OF THE UNITED STATESNovember 13, 2019Mr. Brown (for himself, Mr. Tester, Ms. Hirono, Mr. Durbin, Mrs. Murray, Ms. Stabenow, Mr. Blumenthal, Mr. Sanders, Mr. Peters, and Mr. Schumer) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONEncouraging the President to expand the list of the Department of Veterans Affairs of presumptive
			 medical conditions associated with exposure to Agent Orange  to include
			 Parkinsonism, bladder cancer, hypertension, and hypothyroidism.
	
 Whereas veterans have sacrificed so much for the United States and have proudly served the United States to secure and preserve the freedoms inherent in the Constitution of the United States;
 Whereas veterans and their families deserve the benefits that they have earned; Whereas members of the Armed Forces sprayed millions of gallons of Agent Orange, a tactical herbicide, and other tactical herbicides on trees and vegetation during the Vietnam War, from 1962 to 1975;
 Whereas 58,220 members of the Armed Forces died in combat during the Vietnam War, and veterans are still dying from diseases related to exposure to Agent Orange;
 Whereas approximately 83,000 veterans are currently living with at least one of the presumptive medical conditions associated with exposure to Agent Orange;
 Whereas the report set forth by the National Academy of Medicine in 2018 entitled Veterans and Agent Orange Exposure: Update 11 recognized— (1)hypothyroidism and bladder cancer to have a limited or suggestive evidence of association to exposure to Agent Orange; and
 (2)Parkinson-like symptoms, also known as Parkinsonism, and hypertension to have sufficient evidence of association to exposure to Agent Orange;
 Whereas, due to exposure to Agent Orange, veterans and their families are facing monumental hurdles with respect to financial stress, mental health, substance addiction, and physical health issues; and
 Whereas internal documents obtained by a veteran under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), determined that the Director of the Office of Management and Budget and other White House officials objected to the recommendation by former Secretary of Veterans Affairs David Shulkin to add bladder cancer, Parkinsonism, and hypothyroidism to the list of diseases related to exposure to Agent Orange: Now, therefore, be it
	
 That the Senate encourages the President— (1)to take care of members of the Armed Forces, veterans, and their family members who have given so much, including the ultimate sacrifice, in defense of the United States; and
 (2)to take action on behalf of thousands of veterans across the United States who are living with chronic health conditions by expanding the list of the Department of Veterans Affairs of presumptive medical conditions associated with exposure to Agent Orange to include Parkinsonism, bladder cancer, hypertension, and hypothyroidism.